--------------------------------------------------------------------------------

Exhibit 10.3

Merchant Authorize Agency Service Contract Entered by and between Zhejiang
Longding
Holdings Group Co., Ltd and Hangzhou the Fifth Season General Merchandise
Investment
Management Co., Ltd.

Party A: Zhejiang Longding Holdings Group Co., Ltd

Party B: Hangzhou The Fifth Season General Merchandise Investment Management
Co., Ltd

General Information of the Project

 * Project Name: Longding Yuyuan International Brands Street
 * Location: Both sides of Pingshan Street, East of Tiyu Road, Jiashan City
 * Scheduled Open Date: Before December 31, 2009 in South District, Before
   October 1, 2010 in North District

Main Content of Authorization

 * Aggregate Authorized Area for Merchant: 22800 sq.m
 * Authorizing Scope for Merchant: All the business rooms in the South District
   and North District (except the rooms for property management)
 * Authorization Term: The term is a year and a half for Party B to complete the
   merchant mission and since the contract was signed

Main Content of Service

 * Party B is in charge of completing the merchant mission according to the
   authorizing scope, planning the merchant work generally, leading works of
   marketing researching, operation type fixing, brand type fixing, merchant
   price, merchant strategy, merchant organization, planning and operation
   merchant activities.
 * Party B supervises and assists the preparation of merchant materials,
   including designing and making merchant leaflets, agreements.
 * Merchant advertises and activities regarding the publicity of the project are
   planned by Party B. Party B would be in charge of the organization and
   operation of the planning after approved by Party A.
 * Tenant Agreements under this contract would be entered by Party B and the
   operators.

--------------------------------------------------------------------------------

Fees and Mode of Payment

 * Party A shall pay RMB 1,600,000 Yuan as the fees of the project, including
   the brand using fee of Party B, wages, travel expense, travelling allowance,
   project dinner fee, promotion expenses and etc.
 * Party A would pay to Party B RMB 200,000 Yuan 3 weekdays since the contract
   was singed
 * Party A would pay to Party B RMB 300,000 Yuan since Party B reach 50% of the
   merchant target and 20% of the clients entered into the area and started to
   decorate.
 * Party A would pay to Party B RMB 300,000 Yuan since Party B reach 70% of the
   merchant target and 30% of the clients entered into the area and started to
   decorate.
 * Party A would pay to Party B RMB 500,000 Yuan since Party B reach 80% of the
   merchant target and 50% of the clients entered into the area and started to
   decorate.
 * Party A would pay the residual balance to Party B since 70% of the clients
   entered into the area and started to decorate and started operation in the
   end of the year of 2009.

Rent Price & Agency Commission

 * The rent price is decided by Party B.
 * The agency commission would be determined by the contract according to
   particular cases.

Breach of the Contract

 * When any Party of the contract breaches the contract and led the performance
   of the contract unavailable, the breach party shall bear the responsibility
   of breach of the contract, pay the damages to the observant party.
 * If the breach party is Party A, except the project fees, Party A shall pay
   RMB 100000 Yuan to Party B as damages.
 * If the breach party is Party B, Party B shall pay RMB 100000 Yuan to Party A
   as damages. Party A could refuse to pay the residual balance and Party B
   should return the project fees to Party A, which had been paid already by
   Party A.

Headlines of the articles omitted

 * Notice on Taxes and Bills
 * Notice on Logistics Intellectual Property
 * Rights and Obligations of Party A & Party B
 * Performance of the Contract & Confidentiality Clause
 * Force Majeure
 * Dispute Settlement
 * Validity, Relieve, Modification and Termination of Contract
 * Miscellaneous

2

--------------------------------------------------------------------------------